Citation Nr: 0511463	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

1. Entitlement to service connection for a claimed bilateral 
hearing loss.  

2. Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs







ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus because he damaged his hearing during 
combat in World War II.  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's Record and Report of Separation for an 
Honorable Discharge reveals his military occupational 
specialty was artillery mechanic, that he served in ground 
combat in Normandy, Northern France, and the Rhineland, and 
that he had one year, nine months and 22 days of foreign 
service.  The veteran was awarded the European-African-Middle 
Eastern Service Medal, the Good Conduct Medal, and the World 
War II Victory Medal.  

The record reflects that the RO has been unable to obtain any 
service personnel or medical records other than the veteran's 
separation record.  In March 2003, the RO advised the veteran 
that most of his service personnel and medical records were 
apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  

Significantly, the Board notes the submission, in April 2003, 
of a lay opinion provided by a fellow-serviceman, who 
attestsed to the veteran's service in battle and his hearing 
conditions.  

In general, laypersons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the CAVC held that a layperson is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The CAVC also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness."  

The Board notes that the veteran has made several requests 
for an audiology examination to determine the nature and 
likely etiology of his claimed hearing loss and tinnitus.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers that treated him for his 
claimed hearing loss and tinnitus since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The RO should arrange for the veteran 
to undergo a VA examination in order to 
determine the nature and likely etiology 
of the claimed hearing loss and tinnitus.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
veteran has current disability manifested 
by a hearing loss or tinnitus that as 
likely as not is due to noise exposure or 
other event in service.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim. 38 C.F.R. § 3.655 (2004).  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




